RE COURT FUND EXPENDITURES FOR CIVIL TRANSCRIPTS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE COURT FUND EXPENDITURES FOR CIVIL TRANSCRIPTS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE COURT FUND EXPENDITURES FOR CIVIL TRANSCRIPTS2020 OK 48Decided: 06/08/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 48, __ P.3d __


RE: Court Fund Expenditures for Civil Transcripts


ORDER


¶1 Due to ongoing budgetary constraints in the District Courts, including but not limited to those arising from the economic impacts of the COVID-19 pandemic, all Court Fund expenditures must be carefully reviewed and targeted for the most critical functions. The Supreme Court will continue to follow the long standing practice that budgeted amounts for transcripts shall only be used in indigent criminal, juvenile and matters specifically required by statute. In all other cases, other than an indigent criminal or juvenile matter, regardless of the type of hearing or method of trial (jury, non-jury, or remote), the cost of the transcript shall be borne by the parties.
¶2 No exceptions will be permitted without prior authorization from the Chief Justice for good cause shown. If the Chief Justice authorizes transcript costs to be paid by the Court Fund, the applicable transcript fee shall not exceed the amount authorized in indigent criminal cases, as set forth in this Court's administrative order, SCAD-2020-2, dated January 13, 2020 (or as such order may be amended from time to time).
¶3 This directive shall take effect on the 8th day of June, 2020.
¶4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 8th day of JUNE, 2020.

/s/Chief Justice

ALL JUSTICES CONCUR


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA